Citation Nr: 0824078	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-16 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served in the United States Army Reserve from 
March 1990 to July 2002.  She is considered a "veteran" 
under the law because she was ordered to a period of active 
duty from December 1990 to July 1991 in support of Operations 
Desert Shield and Desert Storm.  38 U.S.C.A. § 101(1), (24).  
In the reserve, she served on periods of active duty for 
training.  38 U.S.C.A. § 101(22).  She died in July 2002.  
The appellant in this case is the veteran's mother, on behalf 
of the veteran's minor daughter.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for the 
cause of the veteran's death and entitlement to Dependency 
and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  

In May 2006, a videoconference hearing was held before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

In an August 2006 decision, the Board denied entitlement to 
DIC under 38 U.S.C.A. § 1318.  The issue of service 
connection for the cause of the veteran's death was remanded 
to the RO for additional evidentiary development.  
In April 2008, the Board solicited an expert medical opinion 
from an oncologist with the Veterans Health Administration 
(VHA).  In June 2008, the Board received the requested VHA 
opinion.


FINDINGS OF FACT

1.  According to the certificate of death, the veteran died 
in July 2002 from metastatic carcinoma of the breast.  

2.  The medical evidence of record indicates that it is at 
least as likely as not that the veteran's fatal metastatic 
carcinoma of the breast had its inception during a period of 
active duty for training from June 10, 2000, to July 1, 2000.  


CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, metastatic 
carcinoma of the breast, the primary cause of the veteran's 
death, was incurred during active duty for training.  38 
U.S.C.A. §§ 101(24), 1110, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify claimants of the information and 
evidence needed to substantiate a claim for VA benefits.  VA 
also has a duty to assist claimants in obtaining the evidence 
needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  In light of the favorable 
decision below, the Board finds that any deficiency in VA's 
VCAA notice or development action is harmless error, 
nonprejudicial to the appellant, with respect to the issue 
addressed in this decision.


Background

The record in this case shows that the veteran served in the 
United States Army Reserve from March 1990 until July 2002.  
Records from the service department show that, during this 
period, the veteran had periods of active duty and active 
duty for training, including a period of active duty for 
training from June 10, 2000, to July 1, 2000.  

On December 1, 2000, the veteran underwent a periodic 
physical examination in connection with her service in the 
Army Reserve.  During that examination, the examiner noted a 
palpable nodule in the veteran's right breast with clear 
discharge from the nipple.  The veteran was advised to follow 
up with her private physician.  

In April 2001, the veteran underwent a mammogram at the 
University of Mississippi.  She reported that she had been 
aware of a large lump in her right breast since November 
2000.  The mammogram revealed a mass measuring almost 7 
centimeters in dimension with associated dense, large, right 
axillary lymph nodes.  The radiologist described the findings 
as highly suspicious for malignancy.  A biopsy was performed 
in June 2001 and confirmed infiltrative ductal carcinoma.  
Later that month, the veteran underwent a right modified 
radical mastectomy and was treated with chemotherapy.  

In March 2002, the veteran presented to the VA Medical Center 
with a mass in the left axilla.  A biopsy was performed and 
revealed metastatic breast cancer.  In April 2002, she 
underwent a left mastectomy.  Later that month, she underwent 
a total abdominal hysterectomy and bilateral oophorectomy 
after a pelvic mass was identified as metastatic carcinoma of 
the breast.  In May 2002, the veteran underwent a lumbar 
puncture which was positive for metastasis to the 
cerebrospinal fluid.  

In July 2002, the veteran died.  Her certificate of death 
lists the immediate cause of death as metastatic carcinoma of 
the breast.  

In September 2002, the appellant, on behalf of the veteran's 
daughter, submitted an application for VA compensation 
benefits, seeking service connection for the cause of the 
veteran's death.  

In connection with her claim, the Board solicited an expert 
medical opinion from a VA oncologist to determine whether it 
is at least as likely as not that the veteran's fatal breast 
cancer had its inception during a period of active duty or 
active duty for training.  In a June 2008 opinion, a VA 
oncologist indicated that she had reviewed the record, noting 
that the veteran had died in 2002 from breast cancer which 
had metastasized to the ovaries, mediastinum and the 
meninges.  The oncologist noted that 

[The veteran] first presented with a lump in her 
right breast that she noted in November 2000.  She 
underwent a periodic physical exam in December 
2000, where the health care provider noticed the 
palpable lump in her breast.  She underwent a 
mammogram in April 2001, which confirmed a 6.8 x 
5.9 x 3.8 cm mass in her right breast.  In June 
2001, she underwent a core biopsy that showed that 
she had a grade 2 infiltrating ductal carcinoma 
that was negative for estrogen and progesterone 
receptors, and did not overexpress the HER2 
protein.  She underwent a modified radical 
mastectomy in June 2001, after which she was given 
adjuvant chemotherapy for 6 cycles to reduce the 
risk of relapse.  She had one prior mammogram, the 
report of which is in the chart.  This was done in 
1993, and did not show evidence of cancer at that 
time.  

Subsequent to the completion of adjuvant 
chemotherapy, patient presented with a left 
axillary mass (opposite to the side of her original 
cancer) in April 2002.  She underwent removal of 
the axillary mass which was confirmed to be breast 
cancer.  She then underwent a mastectomy on the 
left side.  This revealed high grade (Grade 3) 
infiltrating ductal carcinoma, with extensive 
lymphatic invasion and involvement of all 11 nodes 
that were removed from the left axilla.  

This tumor was weakly positive for estrogen 
receptors, and strongly positive for progesterone.  
HER2 was not overexpressed.  At the same time 
patient underwent a total abdominal hysterectomy 
and bilateral oophorectomy.  Both her ovaries 
showed metastatic tumor deposits from her breast 
cancer.  She was started on palliative chemotherapy 
after surgery and received 2 cycles, but shortly 
after, presented with headaches, and other 
neurological symptoms, like decreased vision.  She 
underwent a lumbar puncture in May 2002, which 
confirmed that there were cancer cells in the fluid 
around the spinal cord.  She was treated with a 
dose of intrathecal chemotherapy, and finally 
referred to hospice for comfort care.  Patient 
succumbed to her illness in [July] 2002.  

This is a very unfortunate patient with an 
aggressive tumor.  She had a recurrence 
approximately 6 months after finishing chemotherapy 
for her right sided cancer, which is a very poor 
prognostic sign.  Even though the receptors 
(estrogen and progesterone) on the tumor in her 
left breast were different than the one on the 
right, it's not uncommon to see that difference 
between the primary and metastatic tumors.  It's 
possible that she could have a new primary tumor 
that arose in the left breast, but more likely that 
this was the same tumor that had been removed from 
her right breast and now had metastasized to the 
opposite breast, axilla, ovaries, and the meninges, 
and was ultimately responsible for her demise.  

On the physical exam performed in December 2000, a 
large lump (about 7 cm) was noted in her right 
breast along with discharge from her nipple.  
Patient said it had been present there for about a 
month.  There are no prior mammogram reports (other 
than the one in 1993) or physical exam notes 
available to determine when this mass actually 
appeared.  In my opinion, it's highly unusual for a 
tumor, even a high grade one, to grow to that size 
in a month, except for certain kinds of breast 
cancer like inflammatory breast cancer.  However, 
the physical exam findings do not describe 
erythema, warmth, skin dimpling etc that is seen in 
inflammatory cancer.  So the tumor likely had been 
growing for sometime, till it got to that size.  
Cancer cells follow the Gompertizian kinetics, 
where the rate of growth of a smaller tumor is much 
faster, and then as the size increases, the growth 
rate tends to slow down.  

Based on the above, it's at least as likely as not 
(50% likelihood) that the tumor could have been 
there in an early stage, in June to July 2000, when 
the patient was in active duty for training...


Applicable Law

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).  

The Board notes that the mere presence of a malignant 
neoplasm of the gynecological system or breast is considered 
disabling under the Rating Schedule.  See 38 C.F.R. § 4.116, 
Diagnostic Code 7627 (2007) (providing for a 100 percent 
disability rating for a malignant neoplasm of the breast).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

As set forth above, to warrant service connection for the 
cause of her death, the evidence essentially must show that 
the veteran's fatal breast cancer had its inception either 
during a period of active duty or a period of active duty for 
training.  

The Board notes that the veteran was not on active duty or 
active duty for training at the time of the December 2000 
periodic examination in which her breast lump was noted, nor 
at the time of her April 2001 mammogram or June 2001 biopsy 
when her breast cancer was definitively diagnosed.  However, 
records from the service department indicate that she had a 
period of active duty for training from June 10, 2000, to 
July 1, 2000.  

In light of these facts, the Board solicited a medical 
opinion in order to determine whether it is as least as 
likely as not the veteran's fatal breast cancer had its 
inception during her period of active duty for training from 
June 10, 2000, to July 2000.  
As discussed above, in June 2008 a VA oncologist reviewed the 
record in response to the Board's inquiry.  After such 
review, the VA oncologist responded that it was at least as 
likely as not that the veteran's breast tumor was present in 
an early stage during the veteran's period of active duty for 
training from June 10, to July 1, 2000.  

The Board finds that the June 2008 medical opinion is 
persuasive and assigns it great probative weight.  The 
opinion was rendered by an oncologist who clearly has the 
expertise to opine on the matter at issue in this case.  In 
addition, she gave a considered rationale for her opinion, 
and based such opinion on a review of the veteran's claims 
folder.  The Board further notes that there is no other 
medical evidence of record contradicting this opinion or 
otherwise suggesting a different date of onset for the 
veteran's fatal metastatic breast cancer.  

The Board acknowledges notes that given the record in this 
case, the exact date of onset of the veteran's breast cancer 
cannot be known to a certainty.  However, absolute certainty 
is not required.  As noted above, under the benefit-of-the-
doubt rule, for the appellant to prevail, there need not be a 
preponderance of the evidence in her favor, but only an 
approximate balance of the positive and negative evidence.  
In other words, the preponderance of the evidence must be 
against the claim for the benefit to be denied.  See Gilbert, 
1 Vet. App. at 54.  Given the evidence set forth above, such 
a conclusion cannot be made in this case.  Thus, the Board 
finds that service-connection for the cause of the veteran's 
death is warranted.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


